Citation Nr: 1707347	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-10 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to a rating in excess of 10 percent for service-connected right ankle tendonitis with degenerative changes (hereinafter, "right ankle disorder") prior to September 6, 2011, and to a rating in excess of 20 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for service-connected left ankle tendonitis with degenerative changes (hereinafter, "left ankle disorder").  

4.  Entitlement to a compensable rating for service-connected eczema with folliculitis on the legs, chest and biceps (hereinafter, "skin disorder") prior to April 1, 2009, and to a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to September 1992, to include service in the Southwest Asia theater of operations from January to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2006 and November 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Board, in pertinent part, remanded the current appellate claims for further development.  The case has now been returned to the Board for additional appellate consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the Veteran's ankle and skin disorder claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current right shoulder arthritis developed as a result of his active service.




CONCLUSION OF LAW

The criteria for a grant of service connection for the Veteran's right shoulder arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran, in essence, contends that he developed recurrent right shoulder problems while on active duty.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board notes that the competent medical evidence, to include a February 2016 VA examination, reflects the Veteran has a current diagnosis of degenerative arthritis of the right shoulder.  Granted, while his service treatment records include findings for the left shoulder (and for which service connection has already been established), there are no records which explicitly note treatment for the right shoulder.  Further, his upper extremities were clinically evaluated as normal on his April 1992 expiration of term of service examination.  Moreover, a February 2016 VA examination includes an opinion against the current right shoulder arthritis being etiologically related to service.

The Board notes, however, that a layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the Veteran is competent to describe recurrent right shoulder pain that originated during his active service.  The Board also finds that other evidence of record supports the credibility of his statements.  For example, a March 2012 lay statement from his sister attests that he had pain in the shoulders since his separation from service.  In addition, treatment records from April 2003 note that he reported recurrent right shoulder pain since 1991, which is when he was on active duty.  As this statement was made years prior to the present service connection claim which was received in February 2006, the Board finds it supports the credibility of his contentions.  Moreover, the evidence reflects he has received recurrent medical treatment for the right shoulder since a relatively short period of time following separation from service.  Specifically, the first indication of right shoulder problems in the post-service medical evidence appears to be records dated in April 1994.  Although this was not within the first post-service year so as to warrant consideration of the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), it is less than 2 years after his separation from service.

The Board also takes note that the February 2016 VA examiner's opinion appears to be based upon the lack of documentation of the right shoulder in the service treatment records.  In other words, it does not appear the VA examiner explicitly addressed the Veteran's account of recurrent right shoulder problems since service.  As discussed above, the Board has found those contentions to be competent and credible.  Moreover, a showing of continuity of symptomatology after service can be a basis for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a), and arthritis is one of the designated disabilities.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran's current right shoulder arthritis developed as a result of his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for right shoulder arthritis is granted.


REMAND

The Board notes the Veteran has been accorded VA examinations which evaluated his service-connected ankle and skin disorders, most recently in February 2016.  However, in a December 2016 statement submitted by his representative he asserted these disabilities had worsened since the February 2016 VA examinations.

As a general rule, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also notes the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the February 2016 VA examination of the ankles are in accord with this requirement.

In view of the foregoing, the Board finds a remand is required to accord the Veteran new examination(s) which adequately evaluate the current nature and severity of his service-connected ankle and skin disorders.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his ankles and skin disorder since February 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his ankle and skin disorder symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his service-connected bilateral ankle and skin disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

With respect to the ankle disorders, it is imperative that the examiner comment on the functional limitations of the both ankles caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  The examiner shoulder also comment on whether either ankle is manifested by ankylosis.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


